—In an action for the removal of that part of defendants’ garage which is erected within the area restricted by covenants and the Building Zone Ordinance of the Town of Hempstead, and for damages suffered in consequence of defend*739ants’ illegal acts, judgment was rendered in favor of defendants dismissing the complaint on the ground that the violations were insignificant and the damage sustained was too trivial for relief, and on the further ground that plaintiffs were guilty of laches. Judgment modified on the facts by striking from the first paragraph thereof everything which follows the words “ on the merits” and by substituting therefor the words “without costs, it is” and by striking from the second paragraph of said judgment everything which follows the words “upon the merits.” As so modified, the judgment is unanimously affirmed, without costs. Upon the facts disclosed by this record, respondents should not have been awarded costs. Present — Nolan, P. J., Carswell, Mac-Crate, Schmidt and Beldock, JJ.